Citation Nr: 0819264	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a duodenal ulcer 
(claimed as ulcers).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1959 to June 
1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO denied the 
veteran's claim for service connection for a duodenal ulcer 
(claimed as ulcers).  In December 2005, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in July 2006.

In his July 2006 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  An August 2007 letter notified the veteran that 
his hearing was scheduled in October 2007; this letter was 
not returned by the U.S. Postal Service as undeliverable.  
The record reflects that the veteran failed to report for his 
scheduled hearing, and he has not requested rescheduling of 
the hearing.  As such, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).
 
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a duodenal 
ulcer is warranted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1131. 

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1131, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 
 
Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2007).  The underlying disorder, as opposed to the symptoms, 
must be shown to have worsened in order to find aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The veteran contends that he has a pre-existing ulcer that 
was aggravated during active service, and that he still has 
problems with ulcers. 
 
While the veteran's initial December 1959 medical examination 
fails to note ulcers, the veteran's service medical records 
do reflect a notation of a duodenal ulcer, in the summary of 
defects and diagnoses, on the report of a May 1960 medical 
examination.  During a  the May 1960 medical examination, the 
veteran reported that he had problems with his stomach before 
service. The Board notes that in the narrative summary of the 
May 1960 examination he reported that his condition worsened 
during active service.  Specifically, the veteran complained 
of nocturnal pain.  

Post-service records of VA treatment includes the report of a 
January 2006 VA examination.  The diagnosis was noted as 
duodenal ulcer.  It was further noted, after a review by the 
physician of the entire claims file, that the veteran's 
current ulcer, "more likely than not" formed prior to 
military service.  The foregoing clearly and unmistakably 
demonstrates that the veteran's duodenal ulcer, pre-existed 
service.  However, the question remains as to whether there 
is a medical relationship between the veteran's current 
duodenal ulcer and service, to include whether the veteran's 
current duodenal ulcer was aggravated during his period of 
service.
 
Under these circumstances, the Board finds that the medical 
evidence currently of record is insufficient, and a 
supplemental VA medical opinion-to  obtain a medical opinion 
based on review of the veteran's documented medical history 
and assertions, and supported by stated evidentiary and/or 
medical rationale-is s needed to resolve the question as to 
aggravation in this .  See 38 U.S.C.A. § 5103A. 

The RO should arrange for the veteran to undergo VA 
examination only if the January 2006 VA examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran. If 
further examination is arranged, the veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may result in denial of the 
claim (as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id. If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility. 

Prior to arranging to obtain the requested medical opinion, 
the RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
 Anderson Community Based Outpatient Clinic (CBOC) dated from 
August 2004 to November 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Anderson CBOC, since November 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

On remand, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of a duodenal 
ulcer, from the Anderson CBOC since 
November 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to this 
claim on appeal that is not currently of 
record.

The RO should invite the veteran to submit 
all pertinent evidence in his possession, 
as well as explain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file, to include 
a complete copy of this remand, to the VA 
physician who conducted the January 2006 
VA examination. Following a review of the 
claims file, the examiner should prepare a 
supplemental opinion  addressing whether 
the veteran's current duodenal ulcer is at 
least as likely as not (i.e., there is a 
50 percent or more probability) the result 
of aggravation (permanent worsening) of a 
pre-existing condition during the 
veteran's military service.  In rendering 
the requested opinion, the examiner should 
consider and discuss the complaints 
regarding and diagnosis of a duodenal 
ulcer documented in the veteran's May 1960 
service medical record. 
 
If the examiner who conducted the January 
2006 examination is unavailable, or is 
unable to answer the question posed 
without examining the veteran, the RO 
should arrange for the veteran  to undergo 
VA examination, by an appropriate 
physician, to obtain a medical opinion in 
response to the question posed above. The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to render the 
requested medical opinion, and the medical 
opinion should include discussion of the 
veteran's documented medical history and 
assertions. 
 
The physician should set forth any 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.

8.  If the  benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



